Citation Nr: 0716354	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  01-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for urinary tract 
infection (UTI).

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for a nose scar.

5.  Entitlement to service connection for a throat scar.

6.  Entitlement to service connection for a chest scar.

7.  Entitlement to service connection for pseudofolliculitis 
barbae.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to service connection for groin and stomach 
pain.

10.  Entitlement to service connection for upper respiratory 
infection (URI).

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for erectile 
dysfunction (ED).

13.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1971 to August 1980.  
Initially, the Board of Veterans' Appeals (Board) first notes 
that it previously remanded some of the issues on appeal in a 
July 2001 remand for procedural and evidentiary 
considerations.  It also later remanded all the issues on 
appeal for further evidentiary development in March 2006.  
The Board finds that the action requested in its remands has 
been accomplished to the extent possible, and that this 
matter is now ready for further appellate review.

The Board further notes that with respect to the issues of 
entitlement to service connection for diabetes mellitus and 
ED, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Also stayed 
are claims that are inextricably intertwined with such an 
issue such as a claim for service connection for a disability 
as secondary to the disability allegedly related to herbicide 
exposure.  Chairman's Memorandum, 1-06-24.  Here, since the 
veteran is seeking service connection for ED at least in part 
as secondary to his diabetes mellitus, and this claim must 
also be stayed.  

Although it was then held in Ribaudo v. Nicholson, No. 06-
2762 (U.S. Vet. App. Jan. 9, 2007) (en banc) that the head of 
an executive agency does not have the authority, inherent or 
otherwise, to nullify the legal effect of a judicial decision 
such as Haas, an Order was issued on April 13, 2007 staying,  
the adjudication of cases before the Board and VA regional 
offices that are potentially affected by Haas.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.

Finally, the Board notes that while the veteran has recently 
provided additional information in support of his claims 
without waiver of the regional office (RO)'s initial review 
of this evidence, the Board finds that this information 
either refers to the claims that are the subject of the 
above-noted stay, refers to relevant disabilities by history 
only, and/or is duplicative of evidence already of record.  
Consequently, the Board finds that remand for the RO's 
initial review of this evidence is not warranted.  

The issue of entitlement to service connection for 
sarcoidosis, throat scar, pseudofolliculitis barbae and an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  There are no current findings or diagnoses of UTI that 
have been related to active service.  

2.  The veteran's scarring of the nose is related to active 
service.

3.  There is no scarring of the chest that has been related 
to active service.

4.  There are no current findings or diagnoses of pes planus 
that have been related to active service.

5.  There are no current findings or diagnoses of disability 
associated with groin or stomach pain that have been related 
to active service.  

6.  There are no current findings or diagnoses of allergic 
rhinitis that have been related to active service.

7.  There are no current findings or diagnoses of URI that 
have been related to active service.



CONCLUSIONS OF LAW

1.  Disability associated with UTI was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Nose scarring was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Chest scarring was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Pes planus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Disability associated with groin and stomach pain was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  Allergic rhinitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

7.  Disability associated with URI was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board first notes that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the evidence needed to substantiate his claims.  

First, in a letter dated in March 2000, the veteran was 
advised of the evidence necessary to substantiate his claims 
for service connection for scars, sarcoidosis, and disability 
associated with urethral stricture, and the respective 
obligations of VA and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, following the Board's remand in July 2001, a 
March 2003 letter again notified the veteran of the evidence 
necessary to substantiate his claims for service connection 
for disability associated with UTI, and scarring, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Id.  

A similar letter was also provided in February 2004 with 
respect to the veteran's claims for service connection for 
recurrent allergic rhinitis, pes planus, disability 
associated with URI, and recurrent groin and stomach pain.  
Id.  

An April 2006 letter also advised the veteran of the bases 
for assigning ratings and effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although the March 2000, March 2003, and February 2004 VCAA 
notice letters did not specifically request that appellant 
provide any evidence in appellant's possession that pertained 
to the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

II.  Entitlement to Service Connection for a Disability 
Associated with UTI, Scarring of the Nose and Chest, Pes 
Planus, Disability Associated with Groin and Stomach Pain, 
Allergic Rhinitis, and Disability Associated with URI

Background

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

May 1971 enlistment examination did not reveal any relevant 
complaints or findings.  In August 1971, bumps on the 
forehead were diagnosed as acne vulgaris.  

In December 1971, the veteran's complaints included muscle 
cramps and stomach pains.  

In April 1972, the veteran was treated for a papular rash.  
In June 1972, he was evaluated for acne vulgaris.  In August 
1972, the veteran complained of gastrointestinal (GI) 
symptoms.  In September 1972, it was noted that the veteran 
was kicked in the testicles 15 minutes earlier and was 
experiencing edema with moderate pain.  It was also noted 
that hemorrhoids were in the process of resolving.  In 
October 1972, the veteran was evaluated for flu-like 
symptoms.  In January 1973, the veteran's complaints were 
noted to include sore throat.  In February 1973, the veteran 
was treated for mild acne on the face.  In October 1973, the 
veteran was treated for first degree burns to the face and 
chest.  In July 1974, there was an impression of acne.  In 
September 1974, the veteran was evaluated for urethral 
discharge.  In October 1974, there was an impression of non-
specific urethritis.  In August 1975, the veteran complained 
of frequent urinating for the previous 2 days.  The 
impression was UTI.  October 1975 chest X-rays were negative.  
In July 1976, the veteran reported urethral discharge for the 
previous 2 days.  In August 1976, the veteran was recommended 
for a shaving waiver for a period of 14 days.  The diagnosis 
was moderate pseudofolliculitis barbae.  In October 1976, the 
veteran was recommended for a shaving waiver for a period of 
21 days.  The diagnosis was moderate pseudofolliculitis 
barbae.  In November 1977, there was an impression of non-
specific urethritis.  In April 1978, the veteran reported 
urethral discharge for the previous 2 days.  The impression 
was non-specific urethritis.  In August 1978, the veteran was 
evaluated for a rash in the area of the genitals over the 
previous three weeks.  The assessment was tinea curis.  In 
October 1978, the veteran was seen in the mental health 
clinic on two occasions for unspecified reasons.

In January 1979, the veteran complained of pain in the groin 
area without urethral discharge.  In February 1979, the 
veteran complained of dysphasia for the previous month.  The 
diagnosis was probable pharyngitis.  The veteran was again 
tested as a result of urethral discharge in March 1979, June 
1979, August 1979, and July 1980.  In March and June 1979, 
the impressions included non-specific urethritis.  In July 
1980, the veteran was treated for a periosteal contusion to 
the left heel.  

At the time of his separation examination in July 1980, the 
veteran denied a history of skin disease, tumor, foot 
trouble, stomach trouble, and respiratory or urinary 
problems.  Clinical evaluation of the nose, lungs, feet, 
skin, abdomen, and genitourinary system revealed negative 
findings.  No scarring was noted at this time.  

A VA treatment record from December 1980 reflects that the 
veteran complained of a rash on the facial area, and that the 
veteran reportedly had a history of a rash for several years.  
The assessment was pseudofolliculitis.

Reserve duty examination in October 1981 did not reflect any 
relevant complaints or findings, with the exception of a 
diagnosis of sarcoidosis that had been treated with 
perodoxine and cortisone with no resulting limitations, and 
scars noted at the bridge of the nose and top edge of the 
sternum.  Clinical evaluation of the nose, lungs, feet, skin, 
abdomen, and genitourinary system revealed negative findings.  

Post-service private treatment records from October 1994 
reflect an assessment of urethritis.  

A May 2000 private medical record reflects a diagnosis of 
urethral stricture.

A private treatment record from early January 2001 reflects 
an assessment of URI.  

A private medical record from October 2001 reflects an 
assessment of rhinitis.  Genitourinary symptoms at this time 
resulted in a diagnosis that included rule out UTI.  

December 2003 VA fee-basis general examination indicated that 
there was no current functional impairment that resulted from 
the veteran's sarcoidosis.  The examiner also noted that the 
veteran had been suffering from scars in the urinary tract 
due to dilation of the urethra as a result of gonococcal 
stricture.  The condition had reportedly existed since 1974.  
The examiner did not feel that the veteran required any 
procedures for his genitourinary problem and did not find any 
functional impairment.  A nose scar reportedly resulted from 
running into barb wire during training.  The presence of a 
visible scar was noted without functional impairment.  A 
visible scar was also located on the throat, and this was 
reportedly related to a surgery for sarcoidosis in 1981.  The 
scar on the bridge of the nose measured 1 by .2 centimeters, 
and a scar at the anterior part of the neck measured about 5 
by .2 centimeters.  The examiner did not find any symptoms 
related to the claimed chest scarring.  In his diagnosis, the 
examiner determined that there was no current pathology 
associated with sarcoidosis, UTI, or a chest scar.  The 
examiner did note the continued presence of the throat and 
nose scars.  

A private medical record from January 2004 reflects a 
diagnosis of asymptomatic sarcoidosis.  A VA treatment record 
from December 2004 reflects that sarcoidosis was noted by 
history only.  

Analysis

The Board has carefully reviewed the evidence related to 
these claims, and first notes that with respect to the claims 
for service connection for disability associated with UTI, a 
chest scar, pes planus, disability associated with groin and 
stomach pain, allergic rhinitis, and disability associated 
with URI, there is no current evidence of disability that can 
be linked to service.  

More specifically, while the record does reflect treatment 
for urethral stricture in May 2000, a URI in January 2001, 
and rhinitis in October 2001, there is no evidence of current 
findings or diagnoses of disability associated with UTI, URI, 
rhinitis, or any of the other above-noted conditions.  Under 
the basic statutory framework and the case law, it is clear 
that a fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  It has 
also been held that to constitute a disability, there must be 
evidence of the actual current existence of "disability."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  With respect to 
the veteran's claim for service connection for disability 
associated with groin and stomach pain, it has also been held 
that pain is not a disability for VA benefits purposes.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
It is also important to note that the December 2003 VA 
general medical examiner concluded that there was no current 
pathology associated with the UTI, or chest scarring.

Moreover, although the veteran in good faith believes that he 
currently suffers from disability associated with UTI, a 
chest scar, pes planus, disability associated with groin and 
stomach pain, allergic rhinitis, and disability associated 
with URI, he has not demonstrated any special education or 
medical training that enables him to diagnose any such 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of relevant disability, on the other, the Board 
finds that the preponderance of the evidence is clearly 
against entitlement to service connection for disability 
associated with UTI, a chest scar, pes planus, disability 
associated with groin and stomach pain, allergic rhinitis, 
and disability associated with URI.

As for the remaining claims for service connection for nose 
scarring, the Board  notes that the veteran claims that his 
nose scar was related to an incident involving barb wire 
while training during service, and although this scar was not 
noted at the time of service separation, it was noted at the 
time of reserve duty examination in October 1981, at which 
time it was noted to be well-healed.  Therefore, based on the 
fact that the veteran is capable of noting the cause of a 
scar, and that the scar was identified 14 months after 
service to be well-healed, the Board will give the veteran 
the benefit of the doubt, and find that the veteran's current 
scarring of the nose is related to active service. 


ORDER

The claim for service connection for UTI is denied.

The claim for service connection for a nose scar is granted.

The claim for service connection for a chest scar is denied.

The claim for service connection for pes planus is denied.

The claim for service connection for groin and stomach pain 
is denied.

The claim for service connection for URI is denied.

The claim for service connection for allergic rhinitis is 
denied.


REMAND

By way of background, the Board first notes that the 
veteran's DD Form 214 reflects that his occupational 
specialties during service included disaster preparedness 
specialist and security specialist (Military Working Dog 
Qualified).  It also reflects that he had 1 year, 6 months, 
and 17 days of foreign service, and was the recipient of the 
Republic of Vietnam Gallantry Cross with device, and Republic 
of Vietnam Campaign Medal.

A quality review report from January 1973 reflects that 
during the period of January 1972 to January 1973, the 
veteran performed duties as a military dog handler with the 
432nd Security Police Squadron at Udorn RTAFB, Thailand.  

In March 1972, the veteran underwent an examination at the 
432nd United States Air Force dispensary.  

In March 1973, the veteran underwent additional examination 
at the 432nd United States Air Force Hospital in Udorn, 
Thailand.

In responses to a PTSD questionnaire in October 1999, the 
veteran noted that he had been shot at by snipers while on K-
9 patrol dog duty at an Air Force Base in Udorn, Thailand in 
1972.  The veteran noted that the base was attacked by a 
large party of enemy soldiers on October 3, 1972.  The 
veteran maintained that he had personally observed two 
American soldiers being shot and wounded and two Thai 
security guards shot and killed.  The veteran described 
fierce fighting throughout the entire day.  

In August 2000, the veteran provided a newspaper article that 
discussed an early October 1972 sapper attack on the Udorn, 
Thailand Air Force Base, at which time a Thai security guard 
was killed and several United States soldiers were wounded.

December 2003 VA fee-basis PTSD examination noted the 
veteran's stressor relating to the enemy attack he claimed to 
have been subjected to while in Thailand.  The Axis I 
diagnosis was depressive disorder, not otherwise specified.  
The examiner commented that the veteran did not meet the 
diagnostic criteria of PTSD according to DSM-IV because the 
stressor provided did not appear proportionate (or even 
verified) to the claimed stress suffered.  

A private medical treatment record from November 2003 
reflects an assessment that included anxiety and depression.  
A private medical record from January 2004 reflects a 
diagnosis that included major depression and PTSD by history.  

Another private medical record from January 2004 reflects an 
Axis I assessment of PTSD.  A private medical statement from 
Kaiser Permanente notes this previous assessment of PTSD and 
concludes that as of May 2004, the veteran no longer met the 
criteria for PTSD, though a diagnosis of major depressive 
disorder, recurrent, partial remission was still present.  

A VA treatment record from December 2004 reflects a diagnosis 
of depressive disorder.  A VA treatment record from March 
2005 reflects an impression that the veteran suffers from 
both depression and PTSD.  

In summary, with respect to the claim for service connection 
for an acquired psychiatric disorder, to include PTSD, the 
Board notes that since the December 2003 VA fee-basis 
examiner opined that the veteran did not meet the criteria 
for PTSD, the veteran has continued to received diagnoses of 
PTSD based on his claimed stressor while stationed at Udorn, 
Thailand.  In this regard, there is evidence in the claims 
file that places the veteran at the location of the sapper 
attack he asserts his unit was exposed to on the date it was 
exposed to the attack.  Consequently, the Board finds that 
based on all of the foregoing, this issue must again be 
remanded so that additional psychiatric evaluation can be 
undertaken to determine whether he has PTSD.

With regard to the question of service connection for 
pseudofolliculitis barbae, the evidence does show that the 
veteran was treated for that disability during and after 
service, but the record has been silent with respect to that 
disability for several years.  Accordingly, examination is 
required to assess current disability.

As to the issue of service connection for sarcoidosis the 
evidence does suggest that the veteran may have received 
treatment for that disability within one year of service 
separation and that surgery resulting in the throat scar may 
have been conducted.  As sarcoidosis is a chronic disease for 
presumptive purposes, it would be vital to obtain records of 
treatment for that disability within one year of service 
separation.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide all necessary 
information (names, dates, and places) 
concerning any treatment he may have 
received for sarcoidosis in 1981.  The 
RO should then contact the named 
medical providers and request copies of 
all pertinent records.  

2.  The veteran should undergo a 
special psychiatric examination in 
order to ascertain the nature of any 
psychiatric disability present and the 
proper diagnosis thereof with 
consideration being given to PTSD.  In 
considering whether PTSD is present, 
the examiner may accept the incident 
that occurred in October 1971 as valid, 
subject, of course, to a medical 
determination that this constitutes a 
valid stressor for PTSD purposes.  The 
claims folder must be made available to 
the examiner for review.  

3.  The veteran should undergo a 
special skin examination in order to 
ascertain whether he has 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner.  

4.  After the completion of the above, 
the issue of entitlement to service 
connection for sarcoidosis, throat 
scarring and a psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


